Per Curiam.
In this case plaintiffs, members of the international labor union, appeal from a summary judgment dismissing their complaint wherein they sought a judgment compelling Local Union No. 483 to accept their applications for transfer of membership.
The issues involved are the same as those raised in Moore et al. v. Local Union No. 483, International Association, etc., et al., 66 N. J. 527, decided by this Court today, in which we held, that Local Union No. 483 abused its discretion in arbitrarily denying applications by members of the international union to transfer their membership to the local union. We directed the local union to reconsider the transfer applications and to exercise reasonable discretion in acting thereon as contemplated by the international constitution.
We also held that if any application was rejected the local union must state its grounds therefor to afford the applicant a basis for proper review by the international union. We incorporate the holding in Moore into the instant case.
The judgment is reversed and the case is remanded to the trial court with directions that an order be entered requiring the local union and the international union to reconsider plaintiffs’ applications in accordance with the opinion of this Court in Moore.
Reversed and remanded.
For reversal and remandment — Chief Justice Hughes, Justices Jacobs, Mountain, Sullivan, Pashman and Clifford and Judge Oollester — 7.
For affirmance — None.